    USDC IN/ND case 1:21-cv-00075-SLC document 32 filed 08/05/21 page 1 of 6


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

FRANKLIN ELECTRIC CO. INC.,                              )
                                                         )
        Plaintiff/Counter-Defendant,                     )
                                                         )
        v.                                               )             Cause No. 1:21-cv-00075-SLC
                                                         )
CIRCUIT ENGINEERING LLC,                                 )
                                                         )
        Defendant/Counter-Claimant.                      )

                                         OPINION AND ORDER

        Before the Court is a motion to dismiss counterclaim (ECF 16), together with a

supporting memorandum (ECF 17), filed by Plaintiff/Counter-Defendant on May 3, 2021. On

May 20, 2021, Defendant/Counter-Claimant filed a response to the motion to dismiss (ECF 20),

and on May 25, 2021, Plaintiff filed its reply (ECF 22).1 On May 26, 2020, Defendant filed a

motion (ECF 25) seeking the Court’s leave to file a sur-reply (ECF 25-1) to the motion to

dismiss. On May 27, 2021, Plaintiff filed its response to the motion for leave to file a sur-reply.

(ECF 26). Defendant did not file a reply, and its time to do so has now passed. N.D. L.R. 7-

1(d)(3). According, both motions are fully briefed and ripe for adjudication. For the following

reasons, both Plaintiff’s motion to dismiss (ECF 16) and Defendant’s motion for leave to file a

sur-reply (ECF 25) will be DENIED.2




1
  For ease herein, Plaintiff/Counter-Defendant will be referred to as “Plaintiff” and Defendant/Counter-Defendant
as “Defendant.”
2
 The undersigned Magistrate Judge has jurisdiction to issue this Opinion and Order pursuant to 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and Local Rule 72-1 due to the parties’ consent. (ECF 19).
   USDC IN/ND case 1:21-cv-00075-SLC document 32 filed 08/05/21 page 2 of 6


                                         I. Background

       Per its amended complaint, Plaintiff is a “manufacturer of variable frequency drives,

submersible pumps, submersible electric motors, and components for applications such as

fueling systems.” (ECF 9 ¶ 6). Defendant, on the other hand, is a manufacturer of electronic

printed circuit boards (“PCBs”). (Id. ¶ 7). The parties allegedly entered into a contractual

relationship wherein Defendant would send Plaintiff price quotes for the purchase of PCBs,

Plaintiff would send Defendant a purchase order (“PO”) for a number of PCBs, and Defendant

would ship the PCBs and an invoice. (Id. at ¶¶ 9-11, 13; ECF 17 at 4; ECF 20 at 2). Between

January 2020 through April 2020, Plaintiff bought a number of PCBs from Defendant—

manufactured by Defendant and its subcontractors—that were allegedly defective. (ECF 9 ¶¶ 12,

16). Plaintiff asserts that under the Indiana Uniform Commercial Code (“IUCC”), Ind. Code §

26-1-1-0.2 et seq., and Indiana caselaw, POs and invoices exchanged by the parties constitute the

parties’ written contracts—which Defendant breached. (Id. ¶¶ 31-40). As a result, Plaintiff is

asserting a variety of breach of contract, negligence, and fraud claims against Defendant. (Id. ¶¶

41-134).

       On April 19, 2021, Defendant filed its answer to the complaint raising a variety of

affirmative defenses (ECF 12 at 39-41), as well as asserting a counterclaim alleging Plaintiff

accepted $124,490.33 worth of goods without payment (Id. at 42-43). Pertinent to the present

motion, Defendant contends that the terms of the parties’ agreements are supplied by its price

quotes. (Id.; ECF 20 at 2).

       In its motion to dismiss, Plaintiff reiterates that the terms of the POs and invoices

constructively comprise the parties’ contracts pursuant to the IUCC. (ECF 17). Accordingly, it




                                                 2
   USDC IN/ND case 1:21-cv-00075-SLC document 32 filed 08/05/21 page 3 of 6


contends that that Defendant’s counterclaim based on the terms of the quotes should be

dismissed. (Id. at 12). As Plaintiff elaborated in its reply:

               [Defendant] falsely contends its [invoices’] terms govern the
               transactions, and based on that faulty presumption, [Defendant]
               charged the amount stated above for expedited fees, service
               charges, and lab costs, which [Defendant] refers to as “special
               instance” charges. (ECF 12, p. 42, ¶ 1). However, [Plaintiff]
               contends, and the case law supports, that the terms provided in
               [Plaintiff’s] Purchase Orders are controlling.

(ECF 22 at 4). Defendant, in response, contends that its answer provides Plaintiff with sufficient

notice of the counterclaim and sets forth a plausible claim for relief sufficient to withstand a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). (ECF 20).

       In its motion for leave to file a sur-reply, Defendant argues that Plaintiff alleged for the

first time in its response that Defendant’s counterclaim “is purportedly for expedited fees, service

charges, and lab costs not covered by [Plaintiff’s] purchase orders.” (ECF 25 at 2).

Accordingly, Defendant contends that it should be afforded leave to file a sur-reply to address

this “new” argument. Plaintiff, in response, contends that the assertion that Defendant’s

counterclaim seeks to recover “charges for ‘special requests’, such as expedited fees, lab costs,

service fees, or any other contemplated charge,” is simply an expansion of arguments first raised

in its motion to dismiss. (ECF 26 at 3 (quoting ECF 12 at 2-3 (emphasis omitted))). As such, it

contends that a sur-reply is unnecessary. (Id.).

                                            II. Analysis

A. Motion for Leave to File Sur-reply

       “New arguments and evidence may not be raised for the first time in a reply brief.” PSG

Energy Grp., LLC v. Krynski, No. 1:18-cv-03008-TWP-TAB, 2020 WL 2059944, at *3 (S.D.

Ind. Apr. 29, 2020). If a party introduces new evidence or facts in a reply brief, “the proper



                                                   3
   USDC IN/ND case 1:21-cv-00075-SLC document 32 filed 08/05/21 page 4 of 6


response [is] a motion to strike the offending portions of the reply brief or to seek leave to file a

response to the reply brief.” Cleveland v. Porca Co., 38 F.3d 289, 297 (7th Cir. 1994); see also

Gold v. Wolpert, 876 F.2d 1327, 1331 n.6 (7th Cir. 1989). That being said, “a party may expand

upon and clarify arguments in its reply brief.” PSG Energy Grp., 2020 WL 2059944, at *3. “As

a general rule, motions to strike are disfavored because they potentially serve only to delay.” Id.

       Strictly speaking, the Local Rules permit parties to file a motion, a response, and a reply,

but do not contemplate the filing of a sur-reply. Lafayette Life Ins. Co. v. City of Menasha, Wis.,

No. 4:09 CV 64, 2010 WL 4553667, at *1 (N.D. Ind. Nov. 3, 2010) (citing N.D. Ind. L.R. 7-

1(a)). Accordingly, “[t]his Court generally doesn’t permit litigants to file a surreply brief.” Hall

v. Forest River, Inc., No. 3:04-CV-259-RM, 2008 WL 1774216, at *1 n.1 (N.D. Ind. Apr. 15,

2008) (citation omitted). The Court, however, has allowed a sur-reply when it raises or responds

to a new issue or development in the law. See id.; see also Merril Lynch Life Ins. Co. v. Lincoln

Nat’l Life Ins. Co., No. 2-09-cv-158, 2009 WL 3762974, at *1 (N.D. Ind. Nov. 9, 2009).

       Here, there is no need to permit Defendant to file a sur-reply. Indeed, the argument that it

seeks to respond to—that the counterclaim “is purportedly for expedited fees, service charges,

and lab costs not covered by [Plaintiff’s] purchase orders” (ECF 25 at 2)—was raised in

Plaintiff’s memorandum in support of its motion to dismiss (see ECF 17 at 2-3 (“Neither the

Price Quotations (see ECF 12-2) nor Invoices (see ECF 12-4) that [Defendant] provided to

[Plaintiff] before and after the transactions contain any reference to additional charges for

‘special requests’, such as expedited fees, lab, costs, services fees, or any other contemplated

charge.”)). In any event, Plaintiff’s argument in both its initial memorandum and reply brief is

essentially the same—that Defendant’s counterclaim is precluded because the allegedly unpaid

charges are not contemplated by the terms of the POs and invoices which make up the parties’



                                                  4
   USDC IN/ND case 1:21-cv-00075-SLC document 32 filed 08/05/21 page 5 of 6


contracts. (Compare ECF 17 at 12 (“As such, pursuant to Provision 1 of [Plaintiff’s] Purchase

Orders, [Defendant] is precluded from requesting the $124,490.33 alleged in its counterclaim, or

for compensation related to any expedited fees, lab costs, or service charges not expressly

provided for in the Price Quotations and/or Invoices.”), with ECF 22 at 6 (“[Defendant’s] attempt

to recover additional “special instance” charges, fees, and costs, is in direct contravention to the

controlling term [of Plaintiff’s PO] and is, therefore, neither legally nor contractually allowed,

and as such, [Defendant] has no basis for relief.”)). Accordingly, Defendant’s motion for leave

to file a sur-reply (ECF 25) is DENIED.

B Motion to Dismiss Counterclaim

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint, or any

portion of a complaint, for failure to state a claim upon which relief can be granted. “To survive

a motion to dismiss, a [counterclaim] must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotations omitted); see also Ray v. City of Chi., 629 F.3d 660, 662-63 (7th Cir. 2011)

(“While the federal pleading standard is quite forgiving . . . the [counterclaim] must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

(citation omitted)). A counterclaimant is required to include allegations in the counterclaim that

“plausibly suggest that the [claimant] has a right to relief, raising that possibility above a

‘speculative level’” and “if they do not, the [claimant] pleads itself out of court.” E.E.O.C. v.

Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 569 n.14 (2007)).

        As mentioned, Plaintiff primarily contends that its POs wins the “Battle of Forms” under

the IUCC, and thus Defendant’s counterclaim is legally deficient. However, taking Defendant’s



                                                    5
   USDC IN/ND case 1:21-cv-00075-SLC document 32 filed 08/05/21 page 6 of 6


allegations in its counterclaim as true and construing the counterclaim in the light most favorable

to the nonmoving party, see Rogers Dev., LLC v. Nat’l City Bank, 592 F.3d 759, 763 (7th Cir.

2010), Defendant’s quotes control the parties’ agreements, and Plaintiff failed to pay for the

PCBs shipped to it in contravention to the terms of the quotes. (ECF 12 at 42). Said another

way, Defendant is alleging that Plaintiff breached the parties’ contracts by failing to pay for the

goods delivered to it. At least at this point, that is sufficient. See Murat Temple Ass’n, Inc. v.

Live Nation Worldwide, Inc., 953 N.E.2d 1125, 1128–29 (Ind. Ct. App. 2011) (“The elements of

a breach of contract action are the existence of a contract, the defendant’s breach thereof, and

damages.”). Accordingly, Plaintiff’s motion to dismiss (ECF 20) will also be DENIED.

                                          III. Conclusion

       In summary, Plaintiff’s reply to the motion to dismiss (ECF 22) did not introduce any

new evidence or arguments necessitating a sur-reply. Accordingly, Defendant’s motion for leave

to file a sur-reply (ECF 25) is DENIED. Further, taking all its allegations as true, Defendant’s

counterclaim (ECF 12 at 42-43) states a plausible claim for relief. As such, Plaintiff’s motion to

dismiss (ECF 16) is also DENED.

       SO ORDERED.

       Entered this 5th day of August 2021.

                                                              /s/ Susan Collins
                                                              Susan Collins
                                                              United States Magistrate Judge




                                                  6
